                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DMSION
                                 No. 4:20-CV-21-D


UNITED STATES OF AMERICA,                     )
                                              )
                             Plaintiff,       )
                                              )
                 v.                           )               ORDER
                                   )
300 S. PEARL STREET, WILLIAMSTON, )
NORTH CAROLINA, BEING REAL         )
PROPERTY LEGALLY DESCRIBED IN      )
DEED BOOK OL-25, PAGES 0138-0139   )
OF THE MARTIN COUNTY REGISTRY, )
NORTH CAROLINA, AND TITLED IN      )
THE NAME OF DISTRICT ADVANTAGE )
BEHAVIOR HEALTH SERVICES, INC.,    )
and ANY AND ALL PROCEEDS FROM      )
THE SALE OF SAID PROPERTY,         )
                                   )
                        Defendant. )


       On March 3, 2020, Terry Lamont Speller moved to stay forfeiture proceedings arising from

his conviction of health care fraud and money laundering [D.E. 5]. On March 20, 2020, the United

States of America responded in opposition [D.E. 6].

       For the reasons stated in the response in opposition, the court DENIES Speller's motion to

stay [D.E. S].

       SO ORDERED. This J.4:. day of April 2020.



                                                      isc.DEVERm
                                                      United States District Judge
